Citation Nr: 1111974	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  08-13 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The Veteran served on active duty from March 1945 to July 1945.  He died in May 2006.  The appellant is the Veteran's son.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision rendered by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2011, the appellant was scheduled to present testimony during a videoconference hearing with a Veterans Law Judge at the Board.  Prior to the hearing, he submitted a statement withdrawing his hearing request and also withdrawing his appeal.  


FINDINGS OF FACT

On March 8, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in March 2011, the appellant, through his authorized representative, submitted a statement indicated his desire to cancel the hearing and to "cancel the appeal at this time."  He also stated the he "will not re-visit the appeal."  His representative stated that the appellant was not only withdrawing his hearing request but was "cancelling [her] sic appeal altogether."  

Given such, the Board finds that the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


